DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/27/22 is acknowledged. Claims 10−20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−9 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 3,604,666 to Achberger.
Regarding claim 1, Achberger teaches an anti-icing system comprising:
a deicing boot 10 of an elastomeric material (col. 2 lines 45−47) comprising a plurality of tubes 12, wherein the deicing boot comprises a first set of tubes (left tubes in fig. 4) and a second set of tubes (right tubes in fig. 4), wherein each of the first set of tubes and the second set of tubes have a corresponding end 15, and wherein the corresponding end is coupled to a continuous dual wrap end closure (tapes 28, 29, and 30, which are continuous in the chordwise direction and are dual wrap in that they wrap both sets of tubes).
Regarding claim 2, Achberger teaches that the elastomeric material comprises at least one of a synthetic rubber, a natural rubber, or a polyurethane (col. 2 lines 45−47).
Regarding claim 3, Achberger teaches that the first set of tubes extends along an axis parallel to the second set of tubes (fig. 1).
Regarding claim 4, Achberger teaches that the continuous dual wrap end closure comprises a continuous non-elastomeric tape (i.e. fabric, col. 3 lines 7−13).
Regarding claim 5, Achberger teaches that the continuous non-elastomeric tape defines a first layer 30 and a second layer 29.
Regarding claim 6, Achberger teaches that the ends of the first set of tubes are enclosed by the first layer (first set of tubes enclosed between 30 and bottom ply 13) and the ends of the second set of tubes are enclosed by the second layer (first set of tubes enclosed between 29 and top ply 11).
Regarding claim 7, Achberger teaches that each of the plurality of tubes are coupled relatively between a separating strip 31 (col. 3 lines 13−17), wherein an end portion of the separating strip is enclosed by the first layer (cf. figs. 2 and 4).
Regarding claim 8, Achberger teaches that a gum ply layer 31 is bonded relatively between the first layer and the second layer (where 31 is extensions of filler sheet 26, which is rubber and therefore acts as a gum ply).
Regarding claim 9, Achberger teaches that a first midline strip 25 is bonded along a dorsal surface midline of the first layer (bonded on dorsal surface in fig. 2, where it covers the midline of first layer 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642